



Exhibit 10


IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA


Plaintiff,


and


STATE OF NEW YORK, ET AL.,


Plaintiff-Intervenors,


v.


AMERICAN ELECTRIC POWER SERVICE CORP., ET AL.,


Defendants.
___________________________________
OHIO CITIZEN ACTION, ET AL.,


Plaintiffs,


v.


AMERICAN ELECTRIC POWER SERVICE CORP., ET AL.,


Defendants.
___________________________________
UNITED STATES OF AMERICA


Plaintiff,


v.


AMERICAN ELECTRIC POWER SERVICE CORP., ET AL.,


Defendants.
___________________________________
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)










Consolidated Cases:
Civil Action No. C2-99-1182
Civil Action No. C2-99-1250
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson














Civil Action No. C2-04-1098
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson


















Civil Action No. C2-05-360
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson




























--------------------------------------------------------------------------------






ORDER


This matter came before the Court on the Parties’ Joint Motion to Enter the
Fifth Joint Modification of Consent Decree (ECF No. XXX). Having reviewed the
submissions of all Parties and being fully advised of the positions therein, the
Court hereby GRANTS the Joint Motion and ORDERS that the following Paragraphs of
the Consent Decree entered in this case are modified as set forth herein.
IT IS SO ORDERED.


7-17-2019
 
/s/ Edmund A. Sargus, Jr.
 DATE
 
EDMUND A. SARGUS, JR.
 
 
CHIEF UNITED STATES DISTRICT JUDGE





2

--------------------------------------------------------------------------------









FIFTH JOINT MODIFICATION TO
CONSENT DECREE WITH ORDER MODIFYING CONSENT DECREE


WHEREAS, On December 10, 2007, this Court entered a Consent Decree in the
above-captioned matters (Case No. 99-1250, Docket # 363; Case No. 99-1182,
Docket # 508).
WHEREAS, Paragraph 199 of the Consent Decree provides that the terms of the
Consent Decree may be modified only by a subsequent written agreement signed by
the Plaintiffs and Defendants. Material modifications shall be effective only
upon written approval by the Court.
WHEREAS, pursuant to Paragraph 87 of the Consent Decree (Case No. 99-1250,
Docket # 363), as modified by a Joint Modification to Consent Decree With Order
Modifying Consent Decree filed on April 5, 2010 (Case No. 99-1250, Docket #
371), as modified by a Second Joint Modification to Consent Decree with Order
Modifying Consent Decree filed on December 28, 2010 (Case No. 99-1250, Docket #
372), as modified by a Third Joint Modification With Order Modifying Consent
Decree filed on May 14, 2013 (Case No. 99-1182, Docket # 548), and as modified
by an Agreed Entry Approving Fourth Joint Modification to Consent Decree filed
on January 23, 2017 (Case No. 99-1182, Docket # 553), no later than December 31,
2025, the American Electric Power (AEP) Defendants are required, inter alia, to
install and continuously operate a Flue Gas Desulfurization (FGD) system on, or
Retire, Refuel, or Re-Power one Unit at the Rockport Plant, and no later than
December 31, 2028, the AEP Defendants are required to install and continuously
operate a FGD system on, or Retire, Refuel, or Re-Power the second Unit at the
Rockport Plant.
WHEREAS, the AEP Defendants filed a Motion for Fifth Modification of Consent
Decree in Case No. 99-1182 on July 21, 2017 (Case No. 99-1182, Docket # 555) and
in the related cases seeking to further modify the provisions of Paragraph 87
and make other changes.


WHEREAS, the United States, the States, and Citizen Plaintiffs filed memoranda
in
                    


3

--------------------------------------------------------------------------------





opposition to the motion by the AEP Defendants (Case No. 99-1182, Docket # 571
and 572, and Case No. 99-1250, Docket # 405) on September 1, 2017.
WHEREAS, the Parties made additional supplemental filings and engaged in
settlement discussions and have reached agreement on a modification to the
Consent Decree as set forth herein.
WHEREAS, the Parties have agreed, and this Court by entering this Fifth Joint
Modification finds, that this Fifth Joint Modification has been negotiated in
good faith and at arm’s length; that this settlement is fair, reasonable, and in
the public interest, and consistent with the goals of the Clean Air Act, 42
U.S.C. §7401, et seq.; and that entry of this Fifth Joint Modification without
further litigation is the most appropriate means of resolving this matter.
WHEREAS, the Parties agree and acknowledge that final approval of the United
States and entry of this Fifth Joint Modification is subject to the procedures
set forth in 28 CFR § 50.7, which provides for notice of this Fifth Joint
Modification in the Federal Register, an opportunity for public comment, and the
right of the United States to withdraw or withhold consent if the comments
disclose facts or considerations which indicate that the Fifth Joint
Modification is inappropriate, improper, or inadequate. No Party will oppose
entry of this Fifth Joint Modification by this Court or challenge any provision
of this Fifth Joint Modification unless the United States has notified the
Parties, in writing, that the United States no longer supports entry of the
Fifth Joint Modification.
NOW THEREFORE, for good cause shown, without admission of any issue of fact or
law raised in the Motion or the underlying litigation, the Parties hereby seek
to modify the Consent Decree in this matter, and upon the filing of a Motion to
Enter by the United States, move that the Court sign and enter the following
Order:


4

--------------------------------------------------------------------------------







Modify the provisions of the Consent Decree, as amended by the first four
modifications, as follows:


Add a new Paragraph 5A that states:


5A.    A “30-Day Rolling Average Emission Rate” for Rockport means, and shall be
expressed as, lb/mmBTU and calculated in accordance with the following
procedure: first, sum the total pounds of the pollutant in question emitted from
the combined Rockport stack during a Day which is an Operating Day for either or
both Rockport Units, and the previous twenty-nine (29) such Days; second, sum
the total heat input to both Rockport Units in mmBTU during the Day which was an
Operating Day for either or both Rockport Units, and the previous twenty-nine
(29) such Days; and third, divide the total number of pounds of the pollutant
emitted during the thirty (30) Days which were Operating Days for either or both
Rockport Units by the total heat input during the thirty such Days. A new 30-Day
Rolling Average Emission Rate shall be calculated for each new Day which is an
Operating Day for either or both Rockport Units. Each 30-Day Rolling Average
Emission Rate shall include all emissions that occur during all periods of
startup, shutdown, and Malfunction within an Operating Day, except as follows:
a.
Emissions and BTU inputs from both Rockport Units that occur during a period of
Malfunction at either Rockport Unit shall be excluded from the calculation of
the 30-Day Rolling Average Emission Rate if Defendants provide notice of the
Malfunction to EPA in accordance with Paragraph 159 in Section XIV (Force
Majeure) of this Consent Decree;

b.
Emissions of NOx and BTU inputs from both Rockport Units that occur during the
fifth and subsequent Cold Start Up Period(s) that occur at a single Rockport
Unit during any 30-Day period shall be excluded from the calculation of the
30-Day Rolling Average Emission Rate if inclusion of such emissions would result
in a



5

--------------------------------------------------------------------------------





violation of any applicable 30-Day Rolling Average Emission Rate and Defendants
have installed, operated, and maintained the SCR at the Unit in question in
accordance with manufacturers’ specifications and good engineering practices. A
“Cold Start Up Period” occurs whenever there has been no fire in the boiler of a
Unit (no combustion of any Fossil Fuel) for a period of six (6) hours or more.
The NOx emissions to be excluded during the fifth and subsequent Cold Start Up
Period(s) at a single unit shall be the lesser of (i) those NOx emissions
emitted during the eight (8) hour period commencing when the Unit is
synchronized with a utility electric distribution system and concluding eight
(8) hours later, or (ii) those NOx emissions emitted prior to the time that the
flue gas has achieved the minimum SCR operational temperature specified by the
catalyst manufacturer; and
c.
For SO2, shall include all emissions and BTUs commencing from the time a single
Rockport Unit is synchronized with a utility electric distribution system
through the time that both Rockport Units cease to combust fossil fuel and the
fire is out in both boilers.



Paragraph 14 is replaced in its entirety and now reads as follows:


14.    “Continuously Operate” or “Continuous Operation” means that when an SCR,
FGD, DSI, Enhanced DSI, ESP or other NOx Pollution Controls are used at a Unit,
except during a Malfunction, they shall be operated at all times such Unit is in
operation, consistent with the technological limitations, manufacturers’
specifications, and good engineering and maintenance practices for such
equipment and the Unit so as to minimize emissions to the greatest extent
practicable.






6

--------------------------------------------------------------------------------





Add a new Paragraph 20A that states:
20A.    “Enhanced Dry Sorbent Injection” or “Enhanced DSI” means a pollution
control system in which a dry sorbent is injected into the flue gas prior to the
NOx and particulate matter controls in order to provide additional mixing and
improved SO2 removal as compared to Dry Sorbent Injection.


Paragraph 67 is replaced in its entirety and now reads as follows:
67.    Notwithstanding any other provisions of this Consent Decree, except
Section XIV (Force Majeure), during each calendar year specified in the table
below, all Units in the AEP Eastern System, collectively, shall not emit NOx in
excess of the following Eastern System-Wide Annual Tonnage Limitations:
Calendar Year
Eastern System-Wide Annual Tonnage Limitations for NOx
2009
96,000 tons
2010
92,500 tons
2011
92,500 tons
2012
85,000 tons
2013
85,000 tons
2014
85,000 tons
2015
75,000 tons
2016-2017
72,000 tons per year
2018-2020
62,000 tons per year
2021-2028
52,000 tons per year
2029 and each year thereafter
44,000 tons per year





Paragraph 68 is replaced in its entirety and now reads as follows:


68.     No later than the dates set forth in the table below, Defendants shall
install and


7

--------------------------------------------------------------------------------





Continuously Operate SCR on each Unit identified therein, or, if indicated in
the table, Retire, Retrofit, or Re-Power such Unit:
Unit
NOx Pollution Control
Date
Amos Unit 1
SCR
January 1, 2008
Amos Unit 2
SCR
January 1, 2009
Amos Unit 3
SCR
January 1, 2008
Big Sandy Unit 2
SCR
January 1, 2009
Cardinal Unit 1
SCR
January 1, 2009
Cardinal Unit 2
SCR
January 1, 2009
Cardinal Unit 3
SCR
January 1, 2009
Conesville Unit 1
Retire, Retrofit, or Re-Power
Date of Entry of this Consent Decree
Conesville Unit 2
Retire, Retrofit, or Re-Power
Date of Entry of this Consent Decree
Conesville Unit 3
Retire, Retrofit, or Re-Power
December 31, 2012
Conesville Unit 4
SCR
December 31, 2010
Gavin Unit 1
SCR
January 1, 2009
Gavin Unit 2
SCR
January 1, 2009
Mitchell Unit 1
SCR
January 1, 2009
Mitchell Unit 2
SCR
January 1, 2009
Mountaineer Unit 1
SCR
January 1, 2008
Muskingum River Units 1-4
Retire, Retrofit, or Re-Power
December 31, 2015
Muskingum River Unit 5
SCR
January 1, 2008
Rockport Unit 1
SCR
December 31, 2017
Rockport Unit 2
SCR
June 1, 2020
Sporn Unit 5
Retire, Retrofit, or Re-Power
December 31, 2013
A total of at least 600 MW from the following list of Units: Sporn Units 1-4,
Clinch River units 1-3, Tanners Creek Units 1-3 and/or Kammer Units 1-3
Retire, Retrofit, or Re-Power
December 31, 2018



Add a new Paragraph 68A that reads as follows:


68A.     30-Day Rolling Average NOx Emission Rate at Rockport. Beginning on the
thirtieth Day which is an Operating Day for either one or both Rockport Units in
calendar year 2021, average






8

--------------------------------------------------------------------------------





NOx emissions from the Rockport Units shall be limited to 0.090 lb/mmBTU on a
30-day Rolling Average Basis at the combined stack for the Rockport Units.
Emissions shall be calculated in accordance with the provisions of Paragraph 5A
and reported in accordance with the requirements of Paragraph J in Appendix B.




Add a new Paragraph 68B that reads as follows:
68B.     Informational NOx Monitoring. During the ozone seasons (May 1 -
September 30) in each of calendar years 2019 and 2020, prior to the effective
date of the 30-Day Rolling Average NOx Rate at the Rockport Units in Paragraph
68A, the AEP Defendants shall provide an estimate of the 30-day rolling average
NOx emissions from Rockport Unit 1, based on NOx concentrations and percent CO2
measured at an uncertified NOx monitor in the duct from Unit 1 before the flue
gases from Rockport Units 1 and 2 combine at the common stack. Hourly NOx rates
shall be calculated for each hour for which valid data is available, using the
following equation:
    NOx lb/mmBtu = [(1.194 x 10-7) x NOx ppm x 1840 scf CO2 per mmBtu x 100]/%
CO2  
The monitor shall be calibrated daily and maintained in accordance with good
engineering and maintenance practices. If valid NOx or CO2 data is not available
for any hour, that hour shall not be used in the calculation of the
informational data provided to Plaintiffs, including periods of monitor
downtime, calibrations, and maintenance. For informational purposes only, NOx
emission rate data for Rockport Unit 1 on a 30-Day Rolling Average Basis for May
- June shall be reported to Plaintiffs by July 30, and NOx emission rate data
for Rockport Unit 1 on a 30-Day Rolling Average Basis for July - September shall
be reported to Plaintiffs by October 30. Nothing in this Paragraph shall be
construed to establish a Unit-specific NOx Emission Rate for Rockport Unit 1,
and these interim reporting obligations are not required to be incorporated into
the Title V permit for the Rockport Plant.






9

--------------------------------------------------------------------------------





Paragraph 86 is replaced in its entirety and now reads as follows:
86.    Notwithstanding any other provisions of this Consent Decree, except
Section XIV (Force Majeure), during each calendar year specified in the table
below, all Units in the AEP Eastern System, collectively, shall not emit SO2 in
excess of the following Eastern System-Wide Annual Tonnage Limitations:
Calendar Year
Eastern System-Wide Annual Tonnage Limitations for SO2
2010
450,000 tons
2011
450,000 tons
2012
420,000 tons
2013
350,000 tons
2014
340,000 tons
2015
275,000 tons
2016
145,000 tons
2017
145,000 tons
2018
145,000 tons
2019-2020
113,000 tons per year
2021-2028
94,000 tons per year
2029, and each year thereafter
89,000 tons per year





Paragraph 87 is replaced in its entirety and now reads as follows:


87.    No later than the dates set forth in the table below, Defendants shall
install and Continuously Operate an FGD, Dry Sorbent Injection, or Enhanced Dry
Sorbent Injection system on each Unit identified therein, or, if indicated in
the table, Cease Burning Coal, Retire,


10

--------------------------------------------------------------------------------







Retrofit, Re-power, or Refuel such Unit:
Unit
SO2 Pollution Control
Date
Amos Unit 1
FGD
February 15, 2011
Amos Unit 2
FGD
April 2, 2010
Amos Unit 3
FGD
December 31, 2009
Big Sandy Unit 2
Retrofit, Retire, Re-Power or Refuel
December 31, 2015
Cardinal Units 1 and 2
FGD
December 31, 2008
Cardinal Unit 3
FGD
December 31, 2012
Conesville Units 1 and 2
Retire, Retrofit, or Re-power
Date of Entry
Conesville Unit 3
Retire, Retrofit, or Re-power
December 31, 2012
Conesville Unit 4
FGD
December 31, 2010
Conesville Unit 5
Upgrade existing FGD and meet a 95% 30-day Rolling Average Removal Efficiency
December 31, 2009
Conesville Unit 6
Upgrade existing FGD and meet a 95% 30-day Rolling Average Removal Efficiency
December 31, 2009
Gavin Units 1 and 2
FGD
Date of Entry
Mitchell Units 1 and 2
FGD
December 31, 2007
Mountaineer Unit 1
FGD
December 31, 2007
Muskingum River Units 1-4
Retire, Retrofit, or Re-power
December 31, 2015
Muskingum River Unit 5
Cease Burning Coal and Retire
Or
Cease Burning Coal and Refuel
December 15, 2015
December 31, 2015, unless the Refueling project is not completed in which case
the Unit





11

--------------------------------------------------------------------------------







Unit
SO2 Pollution Control
Date
 
 
will be taken out of service no later than December 31, 2015, and will not
restart until the Refueling project is completed. The refueling project must be
completed by June 30, 2017.
Rockport Unit 1
Dry Sorbent Injection
and
Enhanced DSI, and beginning in calendar year 2021 meet an Emission Rate of 0.15
lb/mmBTU of SO2 on a 30-Day Rolling Average Basis at the Rockport combined stack
And
Retrofit, Refuel, or Re-Power, but must satisfy the provisions of Paragraphs 133
and 140
April 16, 2015


December 31, 2020








December 31, 2028
Rockport Unit 2
Dry Sorbent Injection
and
Enhanced DSI, and beginning in calendar year 2021 meet an Emission Rate of 0.15
lb/mmBTU of SO2 on a 30-Day Rolling Average Basis at the Rockport combined stack
April 16, 2015


June 1, 2020
Sporn Unit 5
Retire, Retrofit, or Re-power
December 31, 2013
A total of at least 600 MW from the following list of Units: Sporn Units 1-4,
Clinch River Units 1-3,
Retire, Retrofit, or Re-power
December 31, 2018



12

--------------------------------------------------------------------------------







Unit
SO2 Pollution Control
Date
Tanners Creek Units 1-3, and/or Kammer Units 1-3
 
 





Paragraph 89A is replaced in its entirety and now reads as follows:


89A.    Plant-Wide Annual Tonnage Limitation and 30-Day Rolling Average Emission
Rate for SO2 at Rockport. For each of the calendar years set forth in the table
below, AEP Defendants shall limit their total annual SO2 emissions from Rockport
Units 1 and 2 to the Plant-Wide Annual Tonnage Limitation for SO2 as follows:


Calendar Years
Plant-Wide Annual Tonnage Limitation for SO2
2016-2017
28,000 tons per year
2018-2019
26,000 tons per year
2020
22,000 tons per year
2021-2028
10,000 tons per year
2029, and each year thereafter
5,000 tons per year



In addition to the Plant-Wide Annual Tonnage Limitation for SO2 at Rockport,
beginning on the thirtieth Day which is an Operating Day for either or both
Rockport Units in calendar year 2021, SO2 emissions from the Rockport Units
shall be limited to 0.15 lb/mmBTU on a 30-Day Rolling Average Basis at the
Rockport combined stack (30-Day Rolling Average Emission Rate for SO2 at
Rockport). Emissions shall be calculated in accordance with the provisions of
Paragraph 5A and reported in accordance with the requirements of Paragraph J in
Appendix B. Nothing in this Consent Decree shall be construed to prohibit the
AEP Defendants from further optimizing the Enhanced DSI system, utilizing
alternative sorbents, or upgrading the SO2 removal technology at


13

--------------------------------------------------------------------------------





the Rockport Units so long as the Units maintain compliance with the 30-day
Rolling Average Emission Rate for SO2 at Rockport and the 30-day Rolling Average
Emission Rate for NOx at Rockport.




Paragraph 127 is replaced in its entirety and now reads as follows:
127.    The States, by and through their respective Attorneys General, shall
jointly submit to Defendants Projects within the categories identified in this
Subsection B for funding in amounts not to exceed $4.8 million per calendar year
for no less than five (5) years following the Date of Entry of this Consent
Decree beginning as early as calendar year 2008, and for an additional amount
not to exceed $6.0 million in 2013. The funds for these Projects will be
apportioned by and among the States, and Defendants shall not have approval
rights for the Projects or the apportionment. Defendants shall pay proceeds as
designated by the States in accordance with the Projects submitted for funding
each year within seventy-five (75) days after being notified by the States in
writing. Notwithstanding the maximum annual funding limitations above, if the
total costs of the projects submitted in any one or more years is less than the
maximum annual amount, the difference between the amount requested and the
maximum annual amount for that year will be available for funding by the
Defendants of new and previously submitted projects in the following years,
except that all amounts not requested by and paid to the States within eleven
(11) years after the Date of Entry of this Consent Decree shall expire.
Pursuant to the Fifth Joint Modification Indiana Michigan Power Company (“I&M”)
will provide as restitution or as funds to come into compliance with the law $4
million in additional funding for the States to support projects identified in
Section VIII, Subsection B during the period from 2019 through 2021. I&M shall
provide the funding within seventy-five (75) days of receipt of a written
request for payment and in accordance with instructions from counsel for the
States.




14

--------------------------------------------------------------------------------





Paragraph 128B is replaced in its entirety and now reads as follows:


128B.     Citizen Plaintiffs’ Mitigation Projects. I&M will provide $2.5 million
in mitigation funding as directed by the Citizen Plaintiffs for projects in
Indiana that include diesel retrofits, health and safety home repairs, solar
water heaters, outdoor wood boilers, land acquisition projects, and small
renewable energy projects (less than 0.5 MW) located on customer premises that
are eligible for net metering or similar interconnection arrangements on or
before December 31, 2014. I&M shall make payments to fund such Projects within
seventy-five (75) days after being notified by the Citizen Plaintiffs in writing
of the nature of the Project, the amount of funding requested, the identity and
mailing address of the recipient of the funds, payment instructions, including
taxpayer identification numbers and routing instructions for electronic
payments, and any other information necessary to process the requested payments.
Defendants shall not have approval rights for the Projects or the amount of
funding requested, but in no event shall the cumulative amount of funding
provided pursuant to this Paragraph 128B exceed $2.5 million.
In addition to the $2.5 million provided in 2014, pursuant to the Fifth Joint
Modification I&M will provide as restitution or as funds to come into compliance
with the law $3.5 million in funding for Citizen Plaintiffs to support projects
that will promote energy efficiency, distributed generation, and pollution
reduction measures for nonprofits, governmental entities, low income residents
and/or other entities selected by Citizen Plaintiffs. I&M shall provide the $3.5
million in funding within seventy-five (75) days of the Date of Entry of the
Fifth Joint Modification of the Consent Decree by the Court in accordance with
instructions from counsel for Citizen Plaintiffs.


Paragraph 133 is replaced in its entirety and now reads as follows:
133.    Claims Based on Modifications after the Date of Lodging of This Consent
Decree. Entry of this Consent Decree shall resolve all civil claims of the
United States against Defendants that


15

--------------------------------------------------------------------------------





arise based on a modification commenced before December 31, 2018, or, solely for
Rockport Unit 1, before December 31, 2028, or, solely for Rockport Unit 2,
before June 1, 2020, for all pollutants, except Particulate Matter, regulated
under Parts C or D of Subchapter I of the Clean Air Act, and under regulations
promulgated thereunder, as of the Date of Lodging of this Consent Decree, and:
a.
where such modification is commenced at any AEP Eastern System Unit after the
Date of Lodging of the original Consent Decree; or

b.
where such modification is one this Consent Decree expressly directs Defendants
to undertake.

With respect to Rockport Unit 1, the United States agrees that the AEP
Defendants’ obligation to Retrofit, Re-Power, or Refuel Rockport Unit 1 would be
satisfied if, by no later than December 31, 2028, the AEP Defendants Retrofit
Rockport Unit 1 by installing and commencing continuous operation of FGD
technology consistent with the definition in Paragraph 56 of the Third Joint
Modification of the Consent Decree, Re-Power the Unit consistent with the
definition in Paragraph 54 of the Consent Decree, or Refuel the Unit consistent
with the provisions of Paragraph 53A of the Third Joint Modification of the
Consent Decree. If the AEP Defendants elect to Retire Rockport Unit 1 by
December 31, 2028, that would also satisfy the requirements of this Paragraph
and fulfill the AEP Defendants’ obligations with regard to Rockport Unit 1 under
this Consent Decree. The term “modification” as used in this paragraph shall
have the meaning that term is given under the Clean Air Act and under the
regulations in effect as of the Date of Lodging of this Consent Decree, as
alleged in the complaints in AEP I and AEP II.




Paragraph 140 is replaced in its entirety and now reads as follows:


140.     With respect to the States and Citizen Plaintiffs, except as
specifically set forth in this Paragraph, the States and Citizen Plaintiffs
expressly do not join in giving the Defendants the


16

--------------------------------------------------------------------------------





covenant provided by the United States in Paragraph 133 of this Consent Decree,
do not release any claims under the Clean Air Act and its implementing
regulations arising after the Date of Lodging of the original Consent Decree,
and reserve their rights, if any, to bring any actions against Defendants
pursuant to 42 U.S.C. §7604 for any claims arising after the Date of the Lodging
of the original Consent Decree. AEP, the States, and Citizen Plaintiffs also
recognize that I&M informed state regulators in its most recent base rate
proceedings that the most realistic date through which Rockport Unit 1 can be
expected to be in operation with any reasonable degree of certainty is December
2028, and the Indiana Utility Regulatory Commission and the Michigan Public
Service Commission have approved depreciation rates for I&M’s share of Rockport
Unit 1 to be consistent with the retirement of Unit 1 in December 2028.
Notwithstanding the existence of any other compliance options in Paragraphs 87
and 133, AEP Defendants must Retire Rockport Unit 1 by no later than December
31, 2028. AEP Defendants and the States and Citizen Plaintiffs agree that
Paragraph 140 prevails in any conflict between it and Paragraphs 87 and/or 133.
a.    On or before March 31, 2025, AEP Defendants shall submit to PJM
Interconnection, LLC, or any other regional transmission organization with
jurisdiction over the Rockport Units, notification of the planned retirement of
Rockport Unit 1 by no later than December 31, 2028, and a request for such
regional transmission organization to evaluate and identify any reliability
concerns associated with such retirement.




Paragraph 180 is replaced in its entirety and now reads as follows:


180.       Within one (1) year from commencement of operation of each pollution
control device to be installed, upgraded, and/or operated under this Consent
Decree, Defendants shall apply to include the requirements and limitations
enumerated in this Consent Decree into federally-enforceable non-Title V permits
and/or site-specific amendments to the applicable state


17

--------------------------------------------------------------------------------





implementation plans to reflect all new requirements applicable to each Unit in
the AEP Eastern System, the Plant-Wide Annual Rolling Average Tonnage Limitation
for SO2 at Clinch River, the Plant-Wide Annual Tonnage Limitation for SO2 at
Kammer, and the Plant-Wide Annual Tonnage Limitation for SO2 at Rockport.




Paragraph 182 is replaced in its entirety and now reads as follows:
182.        Prior to termination of this Consent Decree, Defendants shall obtain
enforceable provisions in their Title V permits for the AEP Eastern System that
incorporate (a) any Unit-specific requirements and limitations of this Consent
Decree, such as performance, operational, maintenance, and control technology
requirements, (b) the Plant-Wide Annual Rolling Average Tonnage Limitation for
SO2 at Clinch River, the Plant-Wide Annual Tonnage Limitation for SO2 at Kammer,
and the Plant-Wide Annual Tonnage Limitation for SO2 at Rockport, and (c) the
Eastern System-Wide Annual Tonnage Limitations for SO2 and NOx.  If Defendants
do not obtain enforceable provisions for the Eastern System-Wide Annual Tonnage
Limitations for SO2 and NOx in such Title V permits, then the requirements in
Paragraphs 86 and 67 shall remain enforceable under this Consent Decree and
shall not be subject to termination.


Paragraph 188 is modified as follows to update the information required in order
to provide required notices under the Consent Decree:


188.    
As to the United States:
Case Management Unit
Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice
P.O. Box 7611, Ben Franklin Station
Washington, DC 20044-7611
DJ# 90-5-2-1-06893
eescdcopy.enrd@usdoj.gov




18

--------------------------------------------------------------------------------





Phillip Brooks
Director, Air Enforcement Division
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
Ariel Rios Building [Mail Code 2242A]
1200 Pennsylvania Avenue, N.W.
Washington, DC 20460
Brooks.phillip@epa.gov


Sara Breneman
Air Enforcement & Compliance Assurance Branch
U.S. EPA Region 5
77 W. Jackson Blvd.
Mail Code AE-18J
Chicago, IL 60604
Breneman.sara@epa.gov


and


Carol Amend, Branch Chief
Air, RCRA & Toxics Branch (3ED20)
Enforcement & Compliance Assurance Division
U.S. EPA, Region 3
1650 Arch Street
Philadelphia, PA 19103-2029
Amend.carol@epa.gov      


For all notices to EPA, Defendants shall register for the CDX electronic system
and upload such notices at https://cdx.gov/epa-home.asp.


As to the State of Connecticut:


Lori D. DiBella
Office of the Attorney General
Environment Department
55 Elm Street
P.O. Box 120
Hartford, CT 06141-0120
Lori.dibella@ct.gov


As to the State of Maryland:


Frank Courtright
Program Manager
Air Quality Compliance Program




19

--------------------------------------------------------------------------------





Maryland Department of the Environment
1800 Washington Blvd.
Baltimore, Maryland 21230
fcourtright@mde.state.md.us


and


Matthew Zimmerman
Assistant Attorney General
Office of the Attorney General
1800 Washington Boulevard
Baltimore, MD 21230
mzimmerman@mde.state.md.us


As to the Commonwealth of Massachusetts:


Christophe Courchesne, Assistant Attorney General
Office of the Attorney General
1 Ashburton Place, 18th floor
Boston, Massachusetts 02108
Christophe.courchesne@state.ma.us


As to the State of New Hampshire:


Director, Air Resources Division
New Hampshire Department of Environmental Services
29 Hazen Dive
Concord, New Hampshire 03302-0095


and


K. Allen Brooks
Senior Assistant Attorney General
Office of the Attorney General
33 Capitol Street
Concord, New Hampshire 03301
Allen.brooks@doj.nh.gov


As to the State of New Jersey:


Section Chief
Environmental Enforcement
Dept. of Law & Public Safety
Division of Law
R.J. Hughes Justice Complex
25 Market Street


20

--------------------------------------------------------------------------------





P.O. Box 093
Trenton, New Jersey 08625-0093
Lisa.morelli@dol.lps.state.nj.us


As to the State of New York:


Michael J. Myers
Senior Counsel
Environmental Protection Bureau
New York State Attorney General
The Capitol
Albany, New York 12224
Michael.Myers@ag.ny.gov


As to the State of Rhode Island:


Gregory S. Schultz
Special Assistant Attorney General
150 South Main Street
Providence, RI 02903
gschultz@riag.ri.gov


As to the State of Vermont:


Nicholas F. Persampieri
Assistant Attorney General
Office of the Attorney General
109 State Street
Montpelier, Vermont 05609-1001
Nick.persampieri@vemont.gov


As to the Citizen Plaintiffs:


Nancy S. Marks
Natural Resources Defense Council, Inc.
40 West 20th Street
New York, New York 10011
nmarks@nrdc.org


Kristin Henry
Sierra Club
2101 Webster Street, Suite 1300
Oakland, CA 94612
kristin.henry@sierraclub.org




21

--------------------------------------------------------------------------------





Margrethe Kearney
Environmental Law and Policy Center
35 East Wacker Dr. Suite 1600
Chicago, Illinois 60601-2110
MKearney@elpc.org


and


Shannon Fisk
Earthjustice
1617 John F. Kennedy Blvd., Suite 1130
Philadelphia, PA 19103
sfisk@earthjustice.org


As to AEP:


John McManus
Vice President, Environmental Services
American Electric Power Service Corporation
1 Riverside Plaza
Columbus, OH 43215
jmmcmanus@aep.com


David Feinberg
General Counsel
American Electric Power
1 Riverside Plaza
Columbus, OH 43215
dmfeinberg@aep.com


and


Janet Henry
Deputy General Counsel
American Electric Power Service Corporation
1 Riverside Plaza
Columbus, OH 43215
jjhenry@aep.com


As to Gavin Buyer:


Nicholas Tipple
Plant Manager
Gavin Power, LLC
7397 N. St Rt #7
Cheshire, OH 45620
Nicholas.tipple@lightstone.com






22

--------------------------------------------------------------------------------





Karl A. Karg
Latham & Watkins LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
karl.karg@lw.com


and


Alexandra Farmer
Kirkland & Ellis LLP
1301 Pennsylvania Avenue, N.W.
Washington, DC 20004
alexandra.farmer@kirkland.com


Add a new Paragraph 205A that reads as follows:
205A.    26 U.S.C. Section 162(f)(2)(A)(ii) Identification. For purposes of the
identification requirement of Section 162(f)(2)(A)(ii) of the Internal Revenue
Code, 26 U.S.C. § 162(f)(2)(A)(ii), with respect to obligations incurred under
this Fifth Joint Modification, performance of Section II (Applicability),
Paragraph 3; Section IV (NOx Emission Reductions and Controls), Paragraphs 67,
68, 68A, and 68B; Section V (SO2 Emission Reductions and Controls), Paragraphs
86, 87, and 89A; Section VII (Prohibition on Netting Credits or Offsets from
Required Controls), Paragraph 117; Section XI (Periodic Reporting), Paragraphs
143 - 147; Section XII (Review and Approval of Submittals), Paragraphs 148 and
149 (except with respect to dispute resolution); Section XVI (Permits),
Paragraphs 175, 177, 179, and 180 - 183; Section XVII (Information Collection
and Retention), Paragraphs 184 and 185; Section XXIII (General Provisions),
Paragraph 207; and Appendix B; is restitution or required to come into
compliance with law.




Modify Appendix B (Reporting Requirements) as follows:


Section I Paragraph O is replaced in its entirety and now reads as follows:


O.    Plant-Wide Annual Tonnage Limitation and Emission Rate for SO2 at
Rockport.
    


23

--------------------------------------------------------------------------------





Beginning March 31, 2017, and continuing annually thereafter, Defendants shall
report: (a) the actual tons of SO2 emitted from Units 1 and 2 at the Rockport
Plant for the prior calendar year; (b) the Plant-Wide Annual Tonnage Limitation
for SO2 at the Rockport Plant for the prior calendar year as set forth in
Paragraph 89A of the Consent Decree; and (c) for the annual reports for calendar
years 2015 - 2020, Defendants shall report the daily sorbent deliveries to the
Rockport Plant by weight. Beginning in calendar year 2021, the annual reports
shall report the 30-day rolling average SO2 Emissions Rate at the Rockport stack
as required under Section I, Paragraph J of Appendix B, and reporting of daily
sorbent deliveries will no longer be required.


Section I Paragraph S. is replaced in its entirety and now reads as follows:


S.    Notification of Retirement of Rockport Unit 1.


AEP Defendants shall provide to the Plaintiffs a copy of the notification
submitted to PJM Interconnection, LLC, or any other regional transmission
organization pursuant to Paragraph 140.a, and a copy of any response received
from PJM Interconnection, LLC, or any other the regional transmission
organization.


Delete Paragraphs T and U from Section I of Appendix B.


Except as specifically provided in this Order, all other terms and conditions of
the Consent Decree remain unchanged and in full effect.


SO ORDERED, THIS 17th DAY OF July, 2019.


/s/ Edmund A. Sargus, Jr.
HONORABLE EDMUND A. SARGUS, JR.
UNITED STATES DISTRICT JUDGE




24

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases






FOR THE UNITED STATES




/s/ Myles E. Flint, II
Myles E. Flint, II
Senior Counsel
Environmental Enforcement Section
Environment and Natural Resources Division
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20530
(202) 307-1859






















25

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases






FOR THE UNITED STATES






/s/ Rosemarie A. Kelley
Rosemarie A. Kelley
Director
Office of Civil Enforcement
United States Environmental Protection Agency






/s/ Phillip A. Brooks
Phillip A. Brooks
Director, Air Enforcement Division
Office of Civil Enforcement
United States Environmental Protection Agency






/s/ Sabrina Agrentieri
Sabrina Argentieri
Attorney-Advisor
Office of Civil Enforcement
Civil Enforcement Division
United States Environmental Protection Agency








26

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases






FOR THE STATE OF CONNECTICUT




WILLIAM TONG
ATTORNEY GENERAL






By:


/s/ Lori D. DiBella
Lori D. DiBella
Assistant Attorney General
Office of the Attorney General
55 Elm Street
P.O. Box 120
Hartford, CT 06141-0120






27

--------------------------------------------------------------------------------















FOR THE STATE OF MARYLAND:






Brian E. Frosh
Attorney General






/s/ Matthew Zimmerman
Matthew Zimmerman
Assistant Attorney General
Office of the Attorney General
1800 Washington Boulevard
Baltimore, MD 21230






28

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR THE COMMONWEALTH OF
MASSACHUSETTS




Maura Healey
Attorney General






/s/ Christophe Courchesne
Christophe Courchesne
Assistant Attorney General
Office of the Attorney General
1 Ashburton Place, 18th Floor
Boston, MA 02108








29

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR THE STATE OF NEW HAMPSHIRE




Gordon J. Macdonald
Attorney General






/s/ K. Allen Brooks
K. Allen Brooks
Senior Assistant Attorney General
Office of the Attorney General
33 Capitol Street
Concord, New Hampshire 03301






30

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR THE STATE OF NEW JERSEY






Gurbir S. Grewal
Attorney General






/s/ Lisa J. Morelli
Lisa J. Morelli
Deputy Attorney General
Dept. of Law & Public Safety
Division of Law
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 093
Trenton, NJ 08625-0093








31

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR THE STATE OF NEW YORK






Letitia James
Attorney General






/s/ Michael J. Myers
Michael J. Myers
Senior Counsel
Environmental Protection Bureau
New York State Attorney General
The Capitol
Albany, NY 12224








32

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR THE STATE OF RHODE ISLAND






Peter F. Neronha
Attorney General






/s/ Gregory S. Schultz
Gregory S. Schultz
Special Assistant Attorney General
150 South Main Street
Providence, RI 02903










33

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR THE STATE OF VERMONT






Thomas J. Donovan, Jr.
Attorney General






/s/ Thea Schwartz
Thea Schwartz
Assistant Attorney General
Office of the Attorney General
109 State Street
Montpelier, VT 05609-1001










34

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR NATURAL RESOURCES DEFENSE COUNCIL, INC.






/s/ Nancy S. Marks
Nancy S. Marks
Natural Resources Defense Council, Inc.
40 West 20th Street
New York, NY 10011










35

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR SIERRA CLUB






/s/ Kristin Henry
Kristin Henry
Sierra Club
2101 Webster Street, Suite 1300
Oakland, CA 94612


















36

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR OHIO CITIZEN ACTION, CITIZENS ACTION COALITION OF INDIANA, HOOSIER
ENVIRONMENTAL COUNCIL, OHIO VALLEY ENVIRONMENTAL COALITION, WEST VIRGINIA
ENVIRONMENTAL COUNCIL, CLEAN AIR COUNCIL, IZAAK WALTON LEAGUE OF AMERICA,
ENVIRONMENT AMERICA, NATIONAL WILDLIFE FEDERATION, INDIANA WILDLIFE FEDERATION,
AND LEAGUE OF OHIO SPORTSMEN




/s/ Margrethe Kearney
Margrethe Kearney
Environmental Law and Policy Center
35 East Wacker Drive, Suite 1600
Chicago, IL 60601-2110










37

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR THE
FIFTH JOINT MODIFICATION OF THE CONSENT DECREE


in


United States v. American Electric Power Service Corp., et al.
Civil Action No. 99-CV-1182 and consolidated cases








FOR THE AEP COMPANIES




/s/ David M. Feinberg
David M. Feinberg
American Electric Power
1 Riverside Plaza
Columbus, OH 43215
    




38